DETAILED ACTION
Applicant: FLOHR, Thomas; SCHMIDT, Bernhard; & GRANT, Katharine Lynn Rowley
Assignee: Siemens Healthcare GmbH
Attorney: Donald Daley (Reg. No.: 34,313), Blair M. Hoyt (Reg. No.: 56,205), & Evan F. Liebovitz (Reg. No.: 77,347)
Filing: After Final Consideration Pilot Program 2.0 submission filed 15 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 6-20, and 22-29 are currently pending before the Office.  Claims 4-5 and 21 were cancelled and claims 1 and 13 were further amended to remove “theoretical model”, as suggested in the Interview conducted 22 February 2021.

Response to Arguments
Applicant’s arguments, see Pages 9-11, filed 15 April 2021, with respect to claim rejections have been fully considered and are persuasive in that the claims were amended to avoid the cited art by requiring that “calculating a contrast to noise ratio from the at least one input parameter and at least one candidate parameter using a model trained by machine learning“.  The previously cited art disclosed using a “theoretical model”, but not a “model trained by machine learning”.  The rejections of the claims have been withdrawn. 
	
Allowable Subject Matter
Claims 1-3, 6-20, and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the closest prior art references are:
Tkaczyk et al. – which discloses a method and device for performing an image acquisition of a patient (18) using an x-ray source (12), an x-ray detector (22), and a photon counting detector (¶53) and a controller (36) which utilizes patient size/shape from user input (¶36) or from visual imaging systems or x-ray scout views (¶36).  However, Tkaczyk et al. fails to disclose the x-ray detector using an algorithm for increased image quality and it fails to disclose calculating a contrast to noise ratio from the at least one input parameter and at least one candidate parameter using a model trained by machine learning.

    PNG
    media_image1.png
    785
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    787
    575
    media_image2.png
    Greyscale

Huda et al. – which discloses relationships between patient weight, x-ray tube potential, and contrast-to-noise ratios (Huda et al.: Abstract).   However, Huda et al. fails to disclose calculating a contrast to noise ratio from the at least one input parameter and at least one candidate parameter using a model trained by machine learning.

    PNG
    media_image3.png
    327
    624
    media_image3.png
    Greyscale

Noshi – which discloses a method for performing image acquisition including the ability to modify the width of energy bins modified by user input (Noshi: Fig. 1 controller 32; ¶¶98-100).  However, Noshi fails to disclose determining an input parameter relating to an attenuation property of the patient or a purpose of the image acquisition and it fails to calculating a contrast to noise ratio from the at least one input parameter and at least one candidate parameter using a model trained by machine learning.

    PNG
    media_image4.png
    578
    794
    media_image4.png
    Greyscale

claim 1) or a controller configured to (claim 13) determine at least one input parameter relating to at least one of an attenuation property of a patient or a purpose of image acquisition, determine at least one operation parameter of the x-ray detector (claim 1) or photon counting detector (claim 13) using an algorithm for increased image quality, calculating a contrast to noise ratio from the at least one input parameter and at least one candidate parameter for the operation parameter using a model trained by machine learning, and performing image acquisition using the at least one operation parameter, in combination with the other claimed elements.  Claims 2-3, 6-12, 14-20, and 22-29 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884